.NOTE: This order is nonprecedential.

  Wniteb ~tate~ Qtourt of ~eaI~
      for tbe jfeberaI Qtirmit

                ROBERT BOSCH LLC,
                  Plaintiff-Appellant,
                            v_
         PYLON MANUFACTURING CORP.,
             Defendant-Cross-Appellant.


                    2011-1363, -1364


   Appeals from the United States District Court for the
District of Delaware in case no. 08-CV-0542, Judge Sue L.
Robinson.


                     ON MOTION


                       ORDER
    Pylon Manufacturing Corp. moves without opposition
to substitute Mark A. Pals in place of Gregory L. Hillyar
as principal counsel.
   Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
ROBERT BOSCH v. PYLON MFG CORP                              2


                                 FOR THE COURT


      JUL 21 2011                 /s/ Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk
cc: Mark A. Pals, Esq.
    Gregory L. Hillyer, Esq.
    Mark A. Hannemann, Esq.                    FILED
                                      u.s. COURT OF APPEALS FOR
s24                                      THE FEDER~.l CIRCUIT

                                           JUL 272011
                                             JAN IIORBAlY
                                                CLERK